Title: Isaac A. Coles to James Madison, 18 August 1831
From: Coles, Isaac A.
To: Madison, James


                        
                            
                                Dr Sir,
                            
                            
                                
                                    Enniscorthy
                                
                                Augt. 18th. 1831.
                            
                        
                        This will be handed you by my friend Mr. John Barney of Baltimore, who proposes to call & pay his
                            respects to you on his way Home, & though formerly known to you, I have offered him this introduction, fearing
                            that you might not recollect him after an interval of so many years. He is the son of the commodore & lately a
                            representative of the City of Baltimore in Congress. Mrs. Coles unites in kind & friendly greetings to Mrs.
                            Madison, to which permit me to add assurances of the faithful & devoted attachment of yrs
                        
                            
                                I. A. Coles
                            
                        
                    